DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 22 September 2021.
Claims 1, 4, 6-7, 9-11, 14-15, 18 and 20 are presented for examination.
Claims 4, 9, 14, and 18 are amended.
Claims 2, 3, 5, 8, 12-13, 16-17 and 19 were cancelled.
Claim Objections are withdrawn in light of claim amendment.

Response to Argument
Applicant’s arguments filed in the amendment filed on 22 September 2021, have been fully considered but they are not deemed persuasive:
Applicant argued that “The cited prior art lacks a teaching of at least the following limitations of claim 1 (with claims 6 and 15 containing similar limitations):
generating a multi-platform data type based on data type information associated with the column, including converting a platform-specific data type indicated by the data type information to the multi-platform data type by merging an initial data type with a separately identified length, precision, or scale into a single expression, wherein the multi-platform data type is more generally recognizable than the platform specific data type. These limitations are not taught or suggested by the cited prior art, when considered alone or in combination. Therefore, claims 1, 6, and 15 are not obvious in view of the cited prior art.”


This interpretation is overbroad, as it merely relates to a conversion from one data type to another, whether Strings or other data type. The claim limitations clearly require an initial data type that has a separately identified length, precision, or scale. Examiner’s interpretation does not give any weight to the claim recitation of “an initial data type that has a separately identified length, precision, or scale.” While for the sake of argument Applicant agrees that single VARCHAR2(2) is a single expression of data type, Rehal fails to teach or suggest an initial data type that has a separately identified length, precision, or scale that is merged to arrive at the single expression of data type…”
Examiner’s interpretation also effectively negates any meaning to the recited “merging.” The claims are limited to merging a data type that is expressed in separate parts to into a single expression. Rehal does not teach or suggest such merging. Examiner’s interpretation extends beyond Rehal’s actual teachings and is therefore improper.
Examiner respectfully disagrees. 
a) Applicant is arguing subject matter that is not clearly recited in the claim language. 
i) The claim language merely recites “an initial data type that has a separately identified length, precision, or scale.” The claim language does not explicitly disclose what “a separately” is (e.g. how “an initial data type” and identified length, precision, or scale” are separated).
Rehal discloses “an initial data type that has a separately identified length, precision, or scale.” 
See cited paragraph [0173] from Rehal, which discloses initial data type “VARCHAR2(2)” from source table, where the actual initial “data type” (e.g. “VARCHAR2”) and the length or size (e.g. “(2)”) of the data type (e.g. “VARCHAR2”) is separated by the parentheses “()””).
In order words, initial data type “VARCHAR2” is separately located at the outside of the parentheses, where the length or size (e.g. “(2)”) of the data type “VARCHAR2” is separately located at the inside of the parentheses.
Examiner’s suggestion: If applicant does not want to excluding “the first data type format” (e.g. “separately” is by caused the parentheses “()”), then, applicant should clarify the claim limitation to explicitly recite that “separately” is using parentheses “()” to performed the separation. 
ii) The claim recites “A method comprising…” which indicates the claim could include other subject matters that are not recited in the limitations.
Currently, the argued claim limitation merely recited “merging an initial data type with a separately identified length, precision, or scale into a single expression.” 
Again, the claim is broad and does not unclearly disclose how “merging” is performed and what is included in “the single expression” after the merging.
Based on support in Specification, Paragraph [0017], “generating the data type may comprise converting or mapping the initial data type to the data type to be stored in the schema table”), under the Broadest Reasonable Interpretation, the limitation “merging an initial data type with a separately identified length, precision, or scale into a single expression” can be broadly interpreted as converting “an initial data type with a separately identified length, precision, or scale” (e.g. See paragraph [0173], “VARCHAR2(2)”)  to “the single expression” (e.g. Data Type: “STRING,” see additional support in Rehal, paragraph [0465], “MANDT=STRING,STSMA=STRING,ESTAT=STRING,SPRAS=STRING,TXT04 =STRING,TXT30=STRING,LTEXT=STRING”).

b) Rehal still discloses the argued claim limitations, “…generating a multi-platform data type based on data type information associated with the column, including converting a platform-specific data type indicated by the data type information to the multi-platform data type by merging an initial data type with a separately identified length, precision, or scale into a single expression, wherein the multi-platform data type is more generally recognizable than the platform specific data type.”
In the rejection, examiner cited Rehal: paragraph [0060], “The data sources 102-1, 102-2, 102-3 are illustrated as being structured databases (e.g. relational or object databases) but any form of data source may be used, such as flat files, real-time data feeds, and the like. In the following examples, the data sources are relational databases managed by conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.” Paragraph [0061], “…the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. Thus, data that originated from differently structured data sources having different original data schemas may coexist within data lake 108 in the form of a collection of Hive tables 110.” 
The above cited paragraphs disclose imported data source (e.g. ANY data type) can be from any “conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.” See paragraph [0173], “VARCHAR2(2)” (e.g. where the actual “data type” (“VARCHAR2”) and the length or size (e.g. “2”) of the data type “VARCHAR2” is separated by the parentheses “()””) Also, see additional support for second data type format in Rehal: Fig. 5A, which supports examiner’s interpretation. Rehal: Fig. 5A, shows examples that disclose “ColumnType” in one column and “Size” of the “Column Type” in the next right column, e.g. in the first row, “ColumnType” is “Varchar2,”  and “Size” is “6”).
Rehal, Paragraph [0113], discloses “…common platform to read metadata for different database sources…” which reads “data type” (e.g. ColumnType or Column Data Type) of “Oracle/MySQL/Microsoft SQL Server” and size of the “data type” (e.g. ColumnType or Column Data Type) of “Oracle/MySQL/Microsoft SQL Server.”
Rehal, Paragraph [0122], discloses “…all columns are imported and processed as String data types (with any necessary data conversion performed automatically)” which clearly indicates any data type or data type format of the imported data from any source (e.g. “conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.”) will be converted to “String data types,” where the “String data types” (e.g. Data type: String) is broadly interpreted as “the single expression of data type.” (See additional support in Rehal, Paragraph [0465], discloses “--table sourcedb."TJ30T"…column-hive MANDT=STRING,STSMA=STRING,ESTAT=STRING,SPRAS=STRING,TXT04 =STRING,TXT30=STRING,LTEXT=STRING” which disclose sample of “String data types” (e.g. “STRING”), where “STRING” is clearly “the single expression of data type.”
The replies to the above arguments are applied equally to other similar arguments.
For the above reasons, the combination of the cited references still teaches the argued claim limitations. Therefore, the rejections are maintained.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is amended (e.g. “claim [[8]] 6”), but the claim status is “previously presented”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 11, 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MySQL (“MySQL 5.7 Reference Manual,” 2016), in view of Rehal (U.S. Pub. No.: US 20180095952), and further in view of O’BYRNE (U.S. Pub. No.: US 20130346426).
For claim 1, MySQL discloses a method comprising:
storing in a row of a schema table (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views… mysql> SHOW COLUMNS FROM City;” which discloses “displays information about the columns in a given table,” where “a row” is interpreted as each row in schema table, see page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables”):
a table identifier for a data table (MySQL: page 7, “22.4 The The COLUMNS table provides information about columns in tables… TABLE_NAME…,” 
WHERE “table identifier” is broadly interpreted as “TABLE_NAME”);
a column identifier for a column of the data table (MySQL: page 5, 14.7.5.5 SHOW COLUMNS Syntax, “SHOW COLUMNS displays information about the columns in a given table…Field” WHERE “column identifier” is broadly interpreted as “Field,” page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… COLUMN_NAME…,”
WHERE “column identifier” is broadly interpreted as “COLUMN_NAME” also see example on page 5, “SHOW COLUMNS FROM City…Field”);
a column position for the column (MySQL: page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… ORDINAL_POSITION…” 
WHERE “column position” is broadly interpreted as “ORDINAL_POSITION,” which is based on applicant’s Spec. paragraph [0038], “…Column ordinal position 210, in turn, may provide the ordinal position of the columns in the "device" data table…”); and
a nullability indicator for the column (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views…mysql> SHOW COLUMNS FROM City… Type… int(11)” which discloses “Null” column that disclose whether the column can Null” or not,  page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables…IS_NULLABLE…,” WHERE “nullability indicator” is broadly interpreted as “IS_NULLABLE,” which is based on applicant’s Spec. paragraph [0038], “…column "is nullable" 212 may indicate whether the columns of the "device" data table may have null or missing data values.”);
storing the single expression of the data type in a single column of the row (MySQL: page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables…DATA_TYPE…”
WHERE “data type” is broadly interpreted as “DATA_TYPE”
WHERE “the single expression of the data type in a single column of the row” is broadly interpreted as “int(11)” in first row “Id” in “COLUMNS FROM City” on page 5, where data type (“int”) and length (“11”) are stored in a single column (“Type”) of the row (“Id”));
storing a temporal indicator in the row (MySQL: page 1, 12.3.5 Automatic Initialization and Updating for TIMESTAMP and DATETIME, “TIMESTAMP and DATETIME columns can be automatically initializated and updated to the current date and time (that is, the current timestamp). For any TIMESTAMP or DATETIME column in a table, you can assign the current timestamp as the default value, the auto-update value, or both: An auto-initialized column is set to the current timestamp for inserted rows…An auto-updated column is automatically updated to the current timestamp when the value of any other column in the row is changed from its current value…” 
WHERE “temporal indicator” is broadly interpreted as “TIMESTAMP” or “DATETIME,”
WHERE “store a temporal indicator” is broadly interpreted as “For any TIMESTAMP or DATETIME column in a table” (e.g. “TIMESTAMP or DATETIME column” in “a table” e.g. (“INFORMATION_SCHEMA COLUMNS” Table at below),
page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… DATETIME_PRECISION…,” WHERE “temporal indicator” is broadly interpreted as “DATETIME_PRECISION”); 
outputting the schema table (MySQL: Page 5, “…SHOW COLUMNS displays information about the columns in a given table. It also works for views…SHOW COLUMNS displays information only for those columns for which you have some privilege… mysql> SHOW COLUMNS FROM City” which discloses “outputting the schema table,”
WHERE “outputting” is broadly interpreted as “displays” or “SHOW,” 
WHERE “the schema table” is broadly interpreted as “information about the columns in a given table,” page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables”).
However, MySQL does not explicitly disclose 

storing in an additional row in the schema table an additional single expression of the multi-platform data type, wherein the additional single expression is stored in association with an additional temporal indicator to represent a change made to the platform-specific data type during a period of time; and
wherein the schema table storing the single expression with the temporal indicator and the additional single expression with the additional temporal indicator enables a rollback of the change made to the platform- specific data type.
Rehal discloses generating a multi-platform data type based on data type information associated with the column, including converting a platform-specific data type indicated by the data type information to the multi-platform data type, the multi-platform data type by merging an initial data type with a separately identified length, precision, or scale into a single expression, wherein the multi-platform data type is more generally recognizable than the platform specific data type (Rehal: paragraph [0060], “The data sources 102-1, 102-2, 102-3 are illustrated as being structured databases (e.g. relational or object databases) but any form of data source may be used, such as flat files, real-time data feeds, and the like. In the following examples, the data sources are relational databases managed by conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.” Paragraph [0061], “…the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. Thus, data that originated from differently structured data sources having different original data schemas may coexist within data lake 108 in the form of a collection of Hive tables 110.” Paragraph [0113], “…common platform to read metadata for different database sources…” Paragraph [0122], “…all columns are imported and processed as String data types (with any necessary data conversion performed automatically)” paragraph [0173], “VARCHAR2(2)” paragraph [0465], “MANDT=STRING,STSMA=STRING,ESTAT=STRING,SPRAS=STRING,TXT04 =STRING,TXT30=STRING,LTEXT=STRING”)
WHERE “platform” is broadly interpreted as “Oracle/MySQL/Microsoft SQL Server,”
WHERE “a platform-specific data type” is broadly interpreted as “originated from differently structured data sources having different original data schemas” and “data sources are relational databases managed by conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.” (e.g. an ordinary skill in the art would understand data types of Oracle/MySQL/Microsoft SQL Server” are different and specific to “Oracle,” “MySQL,” or “Microsoft SQL Server”),
WHERE “multi-platform data type” is broadly interpreted as “String data types” (e.g. “VARCHAR2” is recognized by other database platforms).
WHERE “by merging an initial data type with a separately identified length, precision, or scale into a single expression, wherein the multi-platform data type is more generally recognizable than the platform specific data type” is broadly interpreted as “processed as String data types (with any necessary data conversion performed automatically)” (e.g. “Oracle,” “MySQL” or “Microsoft SQL Server” data types are converted to “String data types”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MySQL 5.7 Reference Manual” as taught by MySQL by implementing “SYSTEM FOR DATA MANAGEMENT IN A LARGE SCALE DATA REPOSITORY” as taught by Rehal, because it would provide MySQL’s method with the enhanced capability of “configured to output their files in character string format to enable easier parsing” (Rehal: paragraph [0191]).
However, MySQL and Rehal do not explicitly disclose storing in an additional row in the schema table an additional single expression of the multi-platform data type, wherein the additional single expression is stored in association with an additional temporal indicator to represent a change made to the platform-specific data type during a period of time; and
wherein the schema table storing the single expression with the temporal 
O’BYRNE discloses storing in an additional row in the schema table an additional single expression of the multi-platform data type, wherein the additional single expression is stored in association with an additional temporal indicator to represent a change made to the platform-specific data type during a period of time; and wherein the schema table storing the single expression with the temporal indicator and the additional single expression with the additional temporal indicator enables a rollback of the change made to the platform-specific data type (O’BYRNE:  paragraph [0012], “Database metadata may also include schema names, database table names, database columns of an associated database table, and their tuple including data type, length, precision, scale and the like. The database metadata may be identified based upon a context and a reference associated with the database metadata.” paragraph [0014], “To efficiently track the ancestry of the database metadata, thereby track the associated conditions, a database system table that records various conditions of the metadata ever since an initial condition (or a previous condition) of the metadata is generated…recognizes the modification of the data and determines the corresponding modifications of the metadata by determining one or more attributes associated with the database metadata residing in system database 106…” paragraph [0015], “The processor 104 is configured to record the modifications by recording a previous condition of the attributes when a modification to the corresponding metadata is detected. Examples for the types of modifications of the metadata may include renaming one or more columns of the table, changing data type…Recording the modifications include retaining one or more previous conditions of the database metadata residing in the table, and adding a new entry for every modification.” paragraph [0022], “FIG. 1B illustrates a database system table 160 to track an ancestry of a database metadata, according to an embodiment…generates database system table 160…” paragraph [0025], “Lineage of database metadata recorded in database system table 160 includes a previous (initial) condition (column 155) of the database metadata prior to the modification…column 130 of row 125 represents a date of creation MAR 01, 2012…and column 150 of row 175 represents the owner who caused the modification of the metadata, JOHN. Column 155' represents a current condition or a modified condition after the modification.” See Fig. 1B, item 130, which is column with time that track the changes to the database table schema represented by the row,
WHERE “the schema table” is broadly interpreted as “database system table 160”
WHERE “an additional row in the schema table” is broadly interpreted as “database metadata recorded in database system table 160 includes a previous (initial) condition (column 155) of the database metadata prior to the modification,” for example, see Fig. 1B, which discloses the row (Fig. 1B, item 180) is added when “DATA TYPE” is changed (Fig. 1B, item 145) from “DATE” (Fig. 1B, item 155) to “DATE_TIME” (Fig. 1B, item 155’))
WHERE “additional temporal indicator to represent a change made to the platform-specific data type during a period of time” is broadly interpreted as “column 130 of row 125 represents a date of creation MAR 01, 2012,” for example, see Fig. 1B, which discloses the row (Fig. 1B, item 180) is added on “APR 01, 2012” (Fig. 1B, item 130, row 180) when “DATA TYPE” is changed (Fig. 1B, item 145) from “DATE” (Fig. 1B, item 155) to “DATE_TIME” (Fig. 1B, item 155’), where “additional temporal indicator” is broadly interpreted as “APR 01, 2012”
WHERE “the schema table storing the single expression with the temporal indicator” is broadly interpreted as “database metadata recorded in database system table 160 includes a previous (initial) condition (column 155) of the database metadata prior to the modification,” and  “column 130 of row 125 represents a date of creation MAR 01, 2012,” (see Fig. 1B, item 130, row 180, “single expression” (Fig. 1B, item 155’, “DATE_TIME”) is stored with “temporal indicator” (Fig. 1B, item 130, “APR 01. 2012”)
For the newly added claim limitation, “and the additional single expression with the additional temporal indicator enables a rollback of the change made to the platform-specific data type” suggests that storing the “single expression” will allow (enable) a rollback, where allowing (enable) rollback is the intended outcome, which is considered and has no patentable weight (see MPEP: 2111.04, “Claim scope is not limited by claim that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure…,” the newly added claim limitation, “enables a rollback of the change made to the platform-specific data type” is “intended use” (e.g. does not “require steps to be performed” or “limit a claim to a particular structure”) As such, the newly added claim limitation “enables a rollback of the change made to the platform-specific data type” is considered, but does not give any patentable weight.)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MySQL 5.7 Reference Manual” as taught by MySQL by implementing “TRACKING AN ANCESTRY OF METADATA” as taught by Roberts, because it would provide MySQL’s system with the enhanced capability of “track the associated conditions, a database system table that records various conditions of the metadata ever since an initial condition (or a previous condition) of the metadata is generated.” (O’BYRNE: Paragraph [0014]) in order to “…efficiently track the ancestry of the database metadata…” (O’BYRNE: Paragraph [0014]).
For claim 4, MySQL, Rehal and O’BYRNE disclose the method of claim 1, wherein the data type is storable in a cell of the schema table (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views…mysql> SHOW COLUMNS FROM City…Field | Type | Null | Key | Default | Extra…Id | int(11),” which discloses, “information about the columns” (schema) in “City” column Table, and in City” column Table, each cell of “Type” column of each row (e.g. “Id,” “Name” and “Country” etc.) stores data type (e.g. “int(11),” “char(35)” and “char(3)” etc.). For specific example, in “information about the columns in a given table” (e.g. schema column table), see first row (e.g. “Id”), data type “int(11)” is stored in cell of “Type” column), page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… DATA_TYPE…”). 
For claim 6, it is a system claim having similar limitations as cited in claim 1. Thus, claim 6 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 7, MySQL, Rehal and O’BYRNE disclose the system of claim 6, wherein the processor is further to store a nullability indicator in the schema data structure in association with the table identifier, the column identifier, and the column position (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views…mysql> SHOW COLUMNS FROM City;” which discloses “Null” column that disclose whether the column can have “Null” or not,  page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables…TABLE_NAME…COLUMN_NAME… ORDINAL_POSITION…IS_NULLABLE…,” WHERE “nullability indicator” is broadly interpreted as “IS_NULLABLE,” which is based on applicant’s Spec. paragraph [0038], “…column "is nullable" 212 may indicate whether the columns of the "device" data table may have null or missing data values.”
WHERE “store a nullability indicator in the schema data structure” is broadly interpreted as “IS_NULLABLE” in a row in “The INFORMATION_SCHEMA COLUMNS Table,”
WHERE “the table identifier” is broadly interpreted as “TABLE_NAME,” 
WHERE “the column identifier” is broadly interpreted as “COLUMN_NAME,” 
WHERE “the column position” is broadly interpreted as “ORDINAL_POSITION,” which are all stored in as a row in the “INFORMATION_SCHEMA COLUMNS Table.”).
For claim 9, MySQL, Rehal and O’BYRNE disclose the system of claim 6, wherein the temporal indicator comprises an indication of a currency of information stored in the schema data structure (MySQL: page 1, 12.3.5 Automatic Initialization and Updating for TIMESTAMP and DATETIME, “TIMESTAMP and DATETIME columns can be automatically initializated and updated to the current date and time (that is, the current timestamp). For any TIMESTAMP or DATETIME column in a table, you can assign the current timestamp as the default value, the auto-update value, or both: An auto-initialized column is set to the current timestamp for inserted rows…An auto-updated column is automatically updated to the current timestamp when the value of any other column in the row is changed from its current value…” page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… DATETIME_PRECISION…,”
WHERE “an indication of a currency of information” is broadly interpreted as “current date and time” or “the current timestamp”
WHERE “the schema data structure” is broadly interpreted as “The INFORMATION_SCHEMA COLUMNS Table”).
For claim 11, MySQL, Rehal and O’BYRNE disclose the system of claim 6, wherein:
the schema data structure comprises a schema table having a row (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views… mysql> SHOW COLUMNS FROM City;” which discloses “displays information about the columns in a given table,” (e.g. schema data structure), where “a row” is interpreted as each row in schema table, see page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables”); and 
the processor is to store the table identifier, the column identifier, the column position, and the temporal indicator in the row (MySQL: page 1, 12.3.5 Automatic Initialization and Updating for TIMESTAMP and DATETIME, “TIMESTAMP and DATETIME columns can be automatically initializated and updated to the current date and time (that is, the current timestamp). For any TIMESTAMP or DATETIME column in a table, you can assign the current timestamp as the default value, the auto-update value, or both: An auto-initialized column is set to the current timestamp for inserted rows…An auto-updated column is automatically updated to the current timestamp when the value of any other column in the row is changed from its current value…”  Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views… mysql> SHOW COLUMNS FROM City;” which discloses “displays information about the columns in a given table,” where “the row” is interpreted as each row in “SHOW COLUMNS FROM City”, also see page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… TABLE_NAME… COLUMN_NAME… ORDINAL_POSITION… DATA_TYPE…” page 10, “A.1.8. Does MySQL 5.7 work with multi-core processors? Yes. MySQL is fully multi-threaded, and will make use of multiple CPUs, provided that the operating system supports them…”
WHERE “table identifier” is broadly interpreted as “TABLE_NAME,”
WHERE “column identifier” is broadly interpreted as “COLUMN_NAME,”
WHERE “column position” is broadly interpreted as “ORDINAL_POSITION,”
WHERE “data type” is broadly interpreted as “DATA_TYPE,”
WHERE “temporal indicator” is broadly interpreted as “TIMESTAMP” or “DATETIME”).
However, MySQL does not explicitly disclose the single expression of the multi-platform data type.
Rehal discloses the single expression of the multi-platform data type (Rehal: paragraph [0060], “The data sources 102-1, 102-2, 102-3 are illustrated as being structured databases (e.g. relational or any form of data source may be used, such as flat files, real-time data feeds, and the like. In the following examples, the data sources are relational databases managed by conventional relational database management systems (RDBMS), e.g. Oracle/MySQL/Microsoft SQL Server or the like.” Paragraph [0061], “…the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. Thus, data that originated from differently structured data sources having different original data schemas may coexist within data lake 108 in the form of a collection of Hive tables 110.” Paragraph [0113], “…common platform to read metadata for different database sources…” Paragraph [0122], “…all columns are imported and processed as String data types (with any necessary data conversion performed automatically)” paragraph [0173], “VARCHAR2(2)”
WHERE “platform” is broadly interpreted as “Oracle/MySQL/Microsoft SQL Server,”
WHERE “multi-platform data type” is broadly interpreted as “String data types” (e.g. “VARCHAR2” is recognized by other database platforms).
WHERE “the single expression of the multi-platform data type” is broadly interpreted as “processed as String data types (with any necessary data conversion performed automatically)” (e.g. “VARCHAR2(2)” which is single expression of data type)).
MySQL 5.7 Reference Manual” as taught by MySQL by implementing “SYSTEM FOR DATA MANAGEMENT IN A LARGE SCALE DATA REPOSITORY” as taught by Rehal, because it would provide MySQL’s method with the enhanced capability of “configured to output their files in character string format to enable easier parsing” (Rehal: paragraph [0191]).
Additionally, O’BYRNE also discloses the single expression of the multi-platform data type (O’BYRNE:  paragraph [0022], “FIG. 1B illustrates a database system table 160 to track an ancestry of a database metadata, according to an embodiment…generates database system table 160…” paragraph [0025], “Lineage of database metadata recorded in database system table 160 includes a previous (initial) condition (column 155) of the database metadata prior to the modification…column 130 of row 125 represents a date of creation MAR 01, 2012…and column 150 of row 175 represents the owner who caused the modification of the metadata, JOHN. Column 155' represents a current condition or a modified condition after the modification.” See Fig. 1B, item 130, which is column with time that track the changes to the database table schema represented by the row,
WHERE “the single expression of the multi-platform data type” is broadly interpreted as “DATE_TIME” (Fig. 1B, item 155’)),
It would have been obvious to one of ordinary skill in the art before the effective MySQL 5.7 Reference Manual” as taught by MySQL by implementing “TRACKING AN ANCESTRY OF METADATA” as taught by Roberts, because it would provide MySQL’s system with the enhanced capability of “track the associated conditions, a database system table that records various conditions of the metadata ever since an initial condition (or a previous condition) of the metadata is generated.” (O’BYRNE: Paragraph [0014]) in order to “…efficiently track the ancestry of the database metadata…” (O’BYRNE: Paragraph [0014]).
For claim 14, MySQL, Rehal and O’BYRNE disclose the system of claim 6, wherein:
the schema data structure comprises a schema table; and the data type is storable in a cell of the schema table (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views…mysql> SHOW COLUMNS FROM City…Field | Type | Null | Key | Default | Extra…Id | int(11)” which discloses, “information about the columns” (schema) in “City” column Table, and in “City” column Table,  each cell of “Type” column of each row (e.g. “Id,” “Name” and “Country” etc.) stores data type (e.g. “int(11),” “char(35)” and “char(3)” etc.). For specific example, in “information about the columns in a given table” (e.g. schema column table), see first row (e.g. “Id”), data type “int(11)” is stored in cell of “Type” column), page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… DATA_TYPE…”).
For claim 15, it is a medium (product) claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1. Rehal discloses “generate a further data table based on the schema table” (Rehal: paragraph [0090], “If the table has previously been imported, then the extracted metadata 244 is compared to existing metadata stored for the table in step 250 to identify whether the metadata has changed in a way that requires changes to the Hive table 110 (note that not all schema changes in the source database may require alterations to the Hive table” paragraphs [0094]-[0098], “The Metadata Generation and Schema Evolution process 202 performs the following functions: [0095] Collection of metadata at runtime for any materialized RDBMS tables in the source database [0096] Creating tables in the Hadoop environment at runtime according to the metadata [0097] Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment [0098] Applying schema changes for the tables to the Hadoop environment, at runtime…” paragraph [0109], “…the metadata is archived in such a way that the table can be re-created…to the latest schema…”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MySQL 5.7 Reference Manual” as taught by MySQL by implementing “SYSTEM FOR DATA MANAGEMENT IN A LARGE SCALE DATA REPOSITORY” as taught by Rehal, because it would provide evolves the data lake schema in response to schema changes signaled by the Schema Differentiator…” (Rehal: paragraph [0146]).
For claim 18, it is a medium (product) claim having similar limitations as cited in claim 14. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 14.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MySQL (“MySQL 5.7 Reference Manual,” 2016), in view of Rehal (U.S. Pub. No.: US 20180095952), and further in view of O’BYRNE (U.S. Pub. No.: US 20130346426), and further in view of Roberts et al (U.S. Pub. No.: US 20150324454, hereinafter Roberts).
For claim 10, MySQL, Rehal and O’BYRNE disclose disclose the system of claim 6.
However, MySQL, Rehal and O’BYRNE disclose do not explicitly disclose wherein the schema data structure comprises a text file.
Roberts discloses wherein the schema data structure comprises a text file (Roberts: paragraph [0058], “…Schemas may be specified in many ways, including without limitation…an extensible markup language (XML) schema, column names on a text file formatted in a comma-separated-values (CSV) pattern, and so forth…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MySQL 5.7 Reference ” as taught by MySQL by implementing “ENTITY-CENTRIC KNOWLEDGE DISCOVERY” as taught by Roberts, because it would provide MySQL’s system with the enhanced capability of “Schemas may be specified in many ways, including without limitation, interfaces specified in the Thrift Interface Definition Language, an extensible markup language (XML) schema, column names on a text file formatted in a comma-separated-values (CSV) pattern, and so forth…” (Roberts: Paragraph [0058]) in order to “…a schema or data type that instructs machines how to handle and interpret the raw data representation of that field.” (Roberts: Paragraph [0057]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MySQL (“MySQL 5.7 Reference Manual,” 2016), in view of Rehal (U.S. Pub. No.: US 20180095952), and further in view of O’BYRNE (U.S. Pub. No.: US 20130346426), and further in view of Antonopoulos (U.S. Pub. No.: US 20160117375).
For claim 20, MySQL, Rehal and O’BYRNE disclose the non-transitory computer-readable storage medium of claim 15, the column identifier, the column position, the nullability indicator, and the data type (MySQL: Page 5, “SHOW COLUMNS displays information about the columns in a given table. It also works for views… mysql> SHOW COLUMNS FROM City… Id | int(11) | NO | PRI | NULL…” where each row contains information of each column in the table. Also see page 7, “22.4 The INFORMATION_SCHEMA COLUMNS Table: The COLUMNS table provides information about columns in tables… COLUMN_NAME… ORDINAL_POSITION… IS_NULLABLE… DATA_TYPE”)   
However, MySQL, Rehal and O’BYRNE do not explicitly disclose “wherein the further data table comprises a further column having a further column identifier, a further column position, a further nullability indicator, and a further data type respectively the same as” (the column identifier, the column position, the nullability indicator, and the data type).
Antonopoulos discloses wherein the further data table comprises a further column having a further column identifier, a further column position, a further nullability indicator, and a further data type respectively the same as the column identifier, the column position, the nullability indicator, and the data type (under the broadest reasonable interpretation, the limitations disclose column information of  columns of a table is respectively the same as the column information of the schema which is used to generate and define the columns of a table. Antonopoulos: Paragraph [0012], “…FIG. 2…data can be migrated from an old column type into a new column type, while converting the data type from the old data type to the new data type. In particular, FIG. 2 illustrates a schema change where a column of type "int" is changed to a column of type "big int" to allow larger numbers to be included in the column…” Paragraph [0018], “The new version 110 of the table is created with the new schema new copy of database items specified by the user.” Paragraph [0052], “…a new version 106 of a database schema is created for an existing copy 108 of database items…” Paragraph [0053], “…data items from the old copy 108 of data items the new copy 110 of data items according to the new version 106 of the database schema…” 
WHERE “the column identifier, the column position, the nullability indicator, and the data type” is broadly interpreted as the column information (e.g. the column identifier, the column position, the nullability indicator, and the data type in “The COLUMNS table” as supported by MySQL) which are defined in the schema (e.g. “new version 106 of a database schema”),
WHERE “a further column” is broadly interpreted as a column of a table (e.g. the newly generated column with BIGINT data type in Fig. 2, table 110) which is generated based on column information which is defined in the schema (e.g. “new version 106 of a database schema.”),
WHERE “a further column identifier, a further column position, a further nullability indicator, and a further data type” is broadly interpreted as the column information (e.g. the column identifier, the column position, the nullability indicator, and the data type, supported by MySQL) of the generated column with BIGINT data type in Fig. 2, table 110 (which is supported by MySQL in page 5), which is generated based on “new version 106 of a database schema.”
Because the columns of the table (e.g. column with BIGINT data type) is generated (i.e. created) based on the schema (e.g. “new version 106 of a database schema”), an ordinary skill in the art would understand column information of the generated column (e.g. the column with BIGINT data type) is respectively the same as the column information which is defined in the schema (e.g. “new version 110 of the table is created with the new schema new copy of ”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MySQL 5.7 Reference Manual” as taught by MySQL by implementing “Online Schema and Data Transformations” as taught by Antonopoulos, because it would provide MySQL’s method with the enhanced capability of “maintain an old copy 108 of database items according to the old version 104 of the database schema and a new copy 110 of database items according the new version new copy of database items of the database schema.” (Antonopoulos: paragraph [0011]) in order to “By performing schema and data type change operations while a database 102 is available to a user (i.e. the database 102 is online…and an application 112 can also be upgraded without any (or with very minimal) downtime…” (Antonopoulos: paragraph [0011]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169